Harvey, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 7, 1983, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Defendant contends that his plea of guilty was involuntary and thus invalid. Having failed to either move to withdraw his plea before sentencing or to vacate the judgment of conviction, defendant has not preserved this issue for appellate review (see, People v Claudio, 64 NY2d 858; People v Pellegrino, 60 NY2d 636). Further, an examination of the plea colloquy does not reveal that a review in the interest of justice is in order.
Defendant also asserts that he did not receive effective assistance of counsel because his counsel failed to request a psychiatric inquiry. We cannot agree. Although the presentence report indicated that defendant had prior mental problems, the evidence did not establish a likelihood that defendant’s counsel could have successfully had defendant declared an incapacitated person. Further, the record reveals that defendant’s counsel made appropriate motions and requests in an attempt to provide defendant with an effective defense and that he was ultimately able to secure a favorable plea for defendant.
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur.